NO








NO. 12-09-00017-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
 
IN RE: KLAAS HARM JESSE
KAMSTRA,    '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


OPINION
PER
CURIAM
            On
March 2, 2010, this court delivered an opinion conditionally granting, in part,
the petition for writ of mandamus filed by Klaas Harm Jesse Kamstra.  See In
re Kamstra, No. 12-09-00017-CV, 2010 WL 708857 (Tex. App.–Tyler Mar. 2,
2010, orig. proceeding) (mem. op.).  That opinion directed the respondent trial
court to vacate certain portions of its order signed on December 22, 2008.  On
March 16, 2010, this court received an order from the trial court vacating the
portions of its December 22, 2008 identified in our opinion and order of March
16, 2010.
            All
issues attendant to this original proceeding having been disposed of, this
mandamus proceeding has now been rendered moot; therefore, the writ need not
issue.  Accordingly, this original proceeding is dismissed.
Opinion delivered March 17, 2010.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(PUBLISH)